Title: Continental Congress Remarks on the Revenue and the Situation of the Army, [20 February 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, February 20, 1783]
The conversation turned on the subject of revenue under the consideration of Congress, and on the situation of the army. The conversation on the first subject ended in a general concurrence (Mr. Hamilton excepted) in the impossibility of adding to the impost on trade any taxes that wd. operate equally throughout the States, or be adopted by them. On the second subject Mr. Hamilton & Mr. Peters who had the best knowledge of the temper, transactions & views of the army, informed the company that it was certain that the army had secretly determined not to lay down their arms until due provision & a satisfactory prospect should be afforded on the subject of their pay; that there was reason to expect that a public declaration to this effect would soon be made; that plans had been agitated if not formed for subsisting themselves after such declaration; that as a proof of their earnestness on this subject the Comander was already become extremely unpopular among almost all ranks from his known dislike to every unlawful proceeding, that this unpopularity was daily increasing & industriously promoted by many leading characters; that his choice of unfit & indiscreet persons into his family was the pretext and with some a real motive; but the substantial one a desire to displace him from the respect & confidence of the army in order to substitute Genl.  as the conductor of their efforts to obtain justice. Mr. Hamilton said that he knew Genl. Washington intimately and perfectly, that his extreme reserve, mixed sometimes with a degree of asperity of temper both of which were said to have increased of late, had contributed to the decline of his popularity; but that his virtue his patriotism & his firmness would it might be depended upon never yield to any dishonorable or disloyal plans into which he might be called; that he would sooner suffer himself to be cut into pieces; that he, (Mr. Hamilton) knowing this to be his true character wished him to be the conductor of the army in their plans for redress, in order that they might be moderated & directed to proper objects, & exclude some other leader who might foment and misguide their councils; that with this view he had taken the liberty to write to the Genl. on this subject and to recommend such a policy to him.
